Title: To George Washington from Henry, Count de Nassau, 28 August 1792
From: Nassau, Henry, count de
To: Washington, George



Sir!
London August 28th 1792

I never am unmindful of those I think so well of as Yourself; their Number is not So great as to Confound ones Memory.
Inclosed printed Extracts from the Public Advertiser. Shews Your Excellency a little what I have suffered for the brave Americans Since the Battle of Bunkershill. I was since that time persecuted and have suffered much, and more as You Could think but my good Conscience and Providence have never left me Comfortless. at last my Book Memoires Campaigns and Travels in 4 Volumes large Octavo will be printed after so manny strugles. the First Volume will be published about Easter next Year and every 6 months another Volume. I shall have the Honour through the american ambassador send one for Your Excellency Since these few days I was very Ill a severe Coald has troubled me much that I can scarcely write a few Lines. I was 18 Years in the late King of Prussias Service, I left him 1767. made a Tour through Saxony, Bohemia, Austria Hungaria and was 4 days at Belgrad: 1768. I came home again but had the misfortune to be shipwrecked in Yoarmouth Roads where I lost all my Monney Equipage &c. this was a Very hard Trial for me but God had never forsaken me The late King of Prussia Frederick the Great holds me about 40,000£. Sterling 5 months past I wrote a Letter to the present King of Prussia and Demanded my money the Answer was I myself must Come to Berlin to wait upon the King himself I Should have the money due to me but I must not mention any things about this in my Book. Kings like their secrets not to be published.
Now I prepare me to go to Holland Brunswick Potsdam and Berlin to receive the monney due to me, and to see my Old good

Friends and whenn my Book is finished in about 2 Years time. I hope to have the Honour to give Your Excellency a Visit in America. my Book Contains manny Excillent Anecdotes Concerning the late War in America.
In the Public advertiser August the 4th this month I have published an Essay on Duelling as a Warning to my Brother Officers in the Navy and Army.
The late accounts from France are very melancholic. I have heard Preach that famous Dr [Joseph] Priestley 3 times he is a man of Sense, a true Philosopher and I believe an honest man, but Veritas odium parit. his appeal is excellent Soon after Easter next year I hope to retourn from Berlin. I wish Your Excellency good Health and all Happiness here below. and so all the Inhabitans of America, Success to Trade and Commerce. Peace Unity and Concord. I wish to see America again before I Die. my Head ach permits me no more to Write. I have the Honour with the greatest Esteem to be Your Excellencys most humble servant

Henry, Count de Nassauthe Old Neglected Captain in the Royal Navy


N.B. it is to day exactly 10 years when the Royal George of 100. Guns was overset at Portsmouth. brave Admiral Kampenfeld and So many 100. about 920 Souls were lost. And N.B. I saved my Life so wunderfull all is minutly explained in my Memoires &c:

